Citation Nr: 0433181	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date, prior to August 26, 1996, 
for a grant of service connection for cirrhosis of the liver 
due to infectious hepatitis and malaria for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from June 1944 to 
July 1964.  He died on February [redacted], 1997.  The appellant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to an effective 
date, prior to August 26, 1996, for a grant of service 
connection for cirrhosis of the liver due to infectious 
hepatitis and malaria for the purpose of accrued benefits.  


FINDINGS OF FACT

1.  On August 26, 1996, the veteran filed a claim for service 
connection for cirrhosis of the liver associated with 
hepatitis in service.  

2.  The veteran died on February [redacted], 1997 while his service 
connection claim was still pending.  

3.  A claim for Dependency and Indemnity Compensation (DIC) 
and accrued benefits was received from the appellant in April 
1997.  

4.  In April 2001, the RO granted service connection for the 
cause of the veteran's death.  

5.  In August 2001 the RO granted service connection for 
cirrhosis of the liver due to infectious hepatitis and 
malaria for the purpose of accrued benefits, evaluated as 100 
percent disabling from August 26, 1996, to February [redacted], 1997, 
the date of the veteran's death.  




CONCLUSION OF LAW

The claim for an effective date, prior to August 26, 1996, 
for an award of service connection for cirrhosis of the liver 
due to infectious hepatitis and malaria for the purpose of 
accrued benefits is without legal merit.  38 U.S.C.A. 
§§ 5107(a), 5121, 7104 (West 2002); 38 C.F.R. §§ 3.151, 
3.400, 3.1000 (2004); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  




In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
when that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to additional 
accrued benefits is legal in nature as there is no dispute as 
to the essential facts required to resolve the matter.  The 
outcome of the appeal is governed by the interpretation and 
application of the law and regulations rather than by 
consideration of the adequacy of the evidence or by resolving 
conflicting information.  

Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required.  


Criteria

Periodic monetary benefits authorized under laws administered 
by VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due to the 
payee but unpaid for a period not to exceed two years before 
the last date of entitlement will, upon the death of the 
payee, be paid to the payee's spouse.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2004).  

Application for accrued benefits must be filed within 1 year 
after the date of death. 38 U.S.C.A. § 5121(c) (West 2002); 
38 C.F.R. § 3.1000(c) (2004).  




In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a) (West 2002); see also Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b)(1) (West 2002).  If a claim is not received within one 
year after discharge or release, the award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2004).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2004).  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110 (West 2002).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2004).  


Factual Background

The veteran filed an original claim for service-connected 
disability benefits on August 26, 1997, listing cirrhosis of 
the liver due to hepatitis in service as the disorder for 
which service connection was claimed.  

During the pendency of the claim, the RO conducted 
development of the evidence, including procurement of service 
department records and private treatment records.  The 
veteran died on February [redacted], 1997, before the service 
connection claim was adjudicated.  

The appellant filed a claim for DIC and accrued benefits in 
April 1997.  The RO, among other determinations, denied 
service connection for the cause of death in April 1997.  
Following additional evidentiary development and a Board 
remand of the cause of death issue, the RO in April 2001 
granted service connection for the cause of the veteran's 
death.  

Thereafter, in August 2001, the RO conducted a further review 
of the evidence on file at the time of the veteran's death 
and awarded service connection for cirrhosis of the liver due 
to infectious hepatitis and malaria for the purpose of 
accrued benefits.  A 100 percent rating was assigned from 
August 26, 1997, the date of receipt of the veteran's service 
connection claim.  


Analysis

The appellant in the present case is the deceased veteran's 
widow, who filed a claim shortly after the veteran's death 
for both DIC and accrued benefits.  Both claims were allowed, 
and accrued benefits were awarded for the period since the 
date of receipt of the veteran's service connection claim.  



The appellant now seeks an earlier effective date for the 
award of a 100 percent rating for cirrhosis of the liver due 
to infectious hepatitis and malaria for the purpose of 
accrued benefits.  

The appeal presents no issue as to the existence of accrued 
benefits or the appellant's entitlement to receive them.  
Only the period for which accrued benefits are payable to her 
is in dispute.  

The appellant does not specify any particular date from which 
she believes accrued benefits should have been paid but 
appears to argue that benefits should be awarded at least for 
the full balance of the two-year period immediately before 
the veteran's death, that is, from February [redacted], 1995.  

The CAVC has held that a claim for VA disability compensation 
under Chapter 11 of Title 38 of the United States Code filed 
during the veteran's lifetime does not survive his death.  
Vda. de Landicho v. Brown, 7 Vet. App. 42, 47 (1994); Jones 
v. West, 146 F.3d 1296 (Fed. Cir. 1998).  

However, while the claim for accrued benefits is separate 
from a claim for service connection filed by the veteran 
before his death, an accrued benefits claim is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death, but only within 
the limits otherwise established by law.  

That being the case, accrued benefits can be paid only for 
the period during which the veteran would have been paid if 
the claim was allowed during his lifetime.  If benefits had 
been awarded to the veteran directly, the effective date of 
the award would have been subject to the law and regulations 
governing the effective dates of compensation awards.  

Under the law, except in circumstances not relevant to the 
present appeal, there is no authority for the payment of 
compensation for any period before the date of receipt of the 
original service connection claim.  

The Board would note that there has been a recent change in 
the law regarding the payment of accrued benefits in that the 
statute, 38 U.S.C. § 5121(a), has been amended by repealing 
the 2-year limit on accrued benefits such that a veteran's 
survivor may receive the full amount of the award for accrued 
benefits.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  

However, Congress specifically stated that this provision 
applies only to deaths occurring on or after the date of 
enactment of the Act, December 16, 2003.  Because the 
veteran's death predates December 16, 2003, the liberalizing 
statutory amendment is not applicable to the present appeal.  
Even if it were applicable, this change of law would not 
benefit the appellant since her award would still be limited 
to the period since the date of receipt of the veteran's 
claim in August 1996.  

The appellant's representative has cited Bonny v. Principi, 
16 Vet. App 504 (2002), as authority for the proposition that 
an appellant is entitled to receive the full amount of 
benefits awarded to the veteran during his lifetime but 
unpaid before his death without regard to the two-year 
limitation.  This ruling is inapplicable to the present 
appeal since the award of service connection for liver 
disease that resulted in the creation of accrued benefits did 
not take place until after the veteran's death.  

The plain language of 38 U.S.C.A. § 5121(a) as interpreted by 
Landicho and Zevalkink bars the Board from granting the 
additional accrued benefits the appellant seeks.  The full 
amount of accrued benefits to which the appellant is entitled 
has already been awarded.  The Board does not have the 
authority to waive the effective date criteria that apply in 
this case.  


ORDER

Entitlement to an effective date, prior to August 26, 1996, 
for an award of service connection for cirrhosis of the liver 
due to infectious hepatitis and malaria for the purpose of 
accrued benefits is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



